Filed 7/13/22 In re Sienna B. CA4/1

                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



                   CORT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 In re SIENNA B., a Person Coming
 Under the Juvenile Court Law.
                                                                         D079535
 THE PEOPLE,

            Plaintiff and Respondent,
                                                                         (Super. Ct. No. J242867)
 v.

 SIENNA B.,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Kathleen M. Lewis, Judge. Affirmed.
          Alex Coolman, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Attorney
General, Charles C. Ragland, Meredith S. White and Robin Urbanski, Deputy
Attorneys General for Plaintiff and Respondent.
      During an altercation at a convenience store, defendant Sienna B.,
struck the store owner as he attempted to detain her boyfriend for stealing
condoms. Based on that incident, the juvenile court made a true finding of

battery. (Pen. Code,1 § 242.)
      The primary issue at the adjudication hearing was whether Sienna
acted in defense of her boyfriend Richard when she struck the owner. Sienna
argued the prosecution bore the burden to prove that she did not act in self-
defense or defense of others. Although the “shopkeeper’s privilege” (§ 490.5,
subd. (f)(1)) gave the owner the right to detain Richard using reasonable
force, Sienna maintained that the force he used was unreasonable. In
response, the prosecution asserted that Sienna could not have acted in
defense of Richard where she reentered the store “looking to start a fight”
and was the first to use physical force.
      The juvenile court rejected Sienna’s defense-of-others theory, agreeing
with the People that Sienna’s conduct in striking the owner “was retaliatory
and not in self-defense and completely escalated the situation.” The judge
made a passing comment that the owner had “a legal right to detain at least
Richard in that situation” before finding the battery charge true.
      Sienna appeals, challenging the juvenile court’s adjudication and its
rejection of her defense as not supported by substantial evidence. In her
view, the court made an erroneous implied finding that the force used to
detain Richard was reasonable so that it could rely on the shopkeeper’s
privilege to reject Sienna’s right to act in defense of Richard. But viewed in
context, we understand the court to have made an independent finding that




1     Further undesignated statutory references are to the Penal Code.
                                           2
Sienna did not act in defense of Richard irrespective of the shopkeeper’s
privilege. Because substantial evidence supports that finding, we affirm the
judgment.
               FACTUAL AND PROCEDURAL BACKGROUND

A.    The Shoplifting Incident
      In 2019, 14-year-old Sienna, her boyfriend Richard, and Sienna’s
immediate family entered a convenience store owned and operated by L.M.
(owner) and his wife. While Sienna and her mother’s boyfriend, Adam, paid
for drinks, Richard stole a pack of condoms and was spotted by the owner,
who was working behind the register.
      As seen in the store’s security footage, the owner came out from behind
the register and stopped Richard from leaving the store. He yelled at
Richard, repeatedly calling him a “mother fucker.” Richard immediately
handed back the pack of condoms. At this point, the owner pushed Richard

backward, apparently to keep him from leaving the store.2 Richard said to
the owner, “[y]ou’re threatening me,” after which the owner shoved Richard
forcefully and replied, “I do, I do, I do.”
      Hearing the screaming, Sienna and Adam came back into the store to
intervene just as Sienna’s 12-year-old sister, Bailey, came forward from the
back of the store. The family members placed themselves between Richard
and the owner, trying to figure out what happened. Sienna grabbed Richard
and walked him back a few steps. Bailey offered to pay for the condoms




2      The owner testified that he sought to keep Richard in the store to speak
to his parents and that he believed Richard took two boxes of condoms but
only returned one. No second box of condoms was recovered by the
responding officer.
                                       3
saying, “I have money,” then repeatedly pleaded with the owner to stop as he
continued to yell expletives.
      Finally, when the owner said something else (undecipherable on the

video), Sienna stepped forward and struck him on the head.3 The owner then
punched Sienna in the face and shoved Richard, knocking him backward. A
brawl broke out between them, and the three were eventually separated by
Adam and another customer. Sienna later slapped the owner’s wife as the
two of them were arguing.

B.    Procedural History
      The Office of the District Attorney filed a petition under Welfare and
Institutions Code section 602 alleging two counts of battery under section 242
(one for the owner, one for the wife) and one count of petty theft under section
484 for aiding and abetting Richard.
      Sienna’s main argument at trial was that she struck the store owner in
defense of Richard. In her trial brief, she observed that the prosecution bore
the burden of proving that she did not act in self-defense or defense of others.
She acknowledged a shopkeeper’s right to detain someone suspected of
stealing, but noted that a merchant may only use “ ‘reasonable force’ ” in
doing so. Before trial commenced, Sienna moved to dismiss count 1 (battery
of the owner) as a discovery sanction based on the prosecution’s failure to
turn over past police reports involving the shopkeeper. Denying this request,




3     There was conflicting testimony at trial whether this strike was a
punch with a closed fist or a slap with an open palm. The prosecution
repeatedly referred to it as a punch, but Bailey testified that it was an “open
hand.” The security footage capturing the incident appears to show an open
palm.
                                       4
the court made a passing comment that there were likely several theft
incidents at that convenience store and the owner had a legal right to detain
using reasonable force.
      During trial, the People largely rested on video evidence of the incident
and the owner’s testimony. Sienna, for her part, presented witness testimony
suggesting that the owner’s conduct was excessive in this incident as well as
others. A witness testified that the owner’s behavior toward the minors was,
in his view, “very excessive.” Sheriff’s deputies testified that he was “known
for fighting” and on a different occasion, had pushed a customer who
allegedly stole from the store.
      The parties returned to the question of force during closing arguments.
The People argued Sienna did not act in self-defense or defense of Richard
given her actions in reentering the store and throwing the first blow. The
defense offered a different view, explaining that Sienna was clearly
responding to the threat of the owner touching her, her sister, or Richard
unlawfully. Revisiting the trial court’s comment at the start of trial, defense
counsel reminded the court that while the owner had the right to use force to
detain a suspected shoplifter, that force had to be reasonable.
      After dismissing the theft count for insufficient evidence, the court
sustained the battery charges, reasoning as follows:

         “[T]he People have met their burden of proof beyond a
         reasonable doubt as to each [count]. I think that the first
         strike from Sienna to [the owner] was retaliatory and not in
         self-defense and completely escalated the situation. But
         [the owner] ha[d] a legal right to detain . . . Richard in that
         situation, so I do find that both of those counts are true,
         both batteries.”
At her disposition hearing, Sienna was judged a ward of the court and placed
on probation.
                                       5
                                 DISCUSSION
      Sienna raises only one issue on appeal, and it pertains to the battery
count against the store owner. She contends the trial court erred in
sustaining the petition against her because it erroneously determined she
had no right to defend Richard. According to Sienna, the owner’s use of force
was unreasonable and therefore not covered by the shopkeeper’s privilege.
Claiming the trial court rejected her defense-of-others theory by concluding
otherwise, Sienna argues the evidence is insufficient to prove beyond a

reasonable doubt that she committed the crime of battery.4

A.    Legal Principles
      There are two legal principles at issue in this case—defense of others
and the shopkeeper’s privilege. We therefore begin by briefly describing each
principle, and then explaining how they interact.
      Self-defense or, here, the closely analogous principle of defense of
others, is a justification for what would otherwise be battery. “ ‘ “To justify
an act of self-defense for [a battery under section 242], the defendant must
have an honest and reasonable belief that bodily injury is about to be
inflicted on him.” ’ [Citation.] In other words, the defendant’s belief must
both subjectively exist and be objectively reasonable.” (People v. Brady (2018)
22 Cal.App.5th 1008, 1014, italics omitted.) “To assess whether a belief was
objectively reasonable, ‘a jury must consider what “would appear to be
necessary to a reasonable person in a similar situation and with similar



4     The parties agree that the applicable standard of review in this case is
substantial evidence. (See People v. Redmond (1969) 71 Cal.2d. 745, 755; see
also In re Roderick P. (1972) 7 Cal.3d 801, 809 [same standard of review in
delinquency proceeding as adult criminal trial].)
                                        6
knowledge.” ’ ” (Ibid.) Simply put, a finding of self-defense or defense of
others is reliant on a defendant’s reasonable belief that they or someone else
are about to be physically harmed. Without this apprehension of physical
harm, there can be no such claim.
       The shopkeeper’s privilege is codified in section 490.5, subdivision (f)(1)
to (f)(2):

             “(1) A merchant may detain a person for a reasonable time
             for the purpose of conducting an investigation in a
             reasonable manner whenever the merchant has probable
             cause to believe the person to be detained is attempting to
             unlawfully take or has unlawfully taken merchandise from
             the merchant’s premises. . . . [¶] (2) In making the
             detention a merchant, theater owner, or a person employed
             by a library facility may use a reasonable amount of
             nondeadly force necessary to protect himself or herself and
             to prevent escape of the person detained or the loss of
             tangible or intangible property.” (Italics added.)
In such circumstances, the merchant has a limited privilege to detain the
suspected thief, and the alleged thief (or an aider and abettor) has no legal
right to resist this detention. But if the owner’s force exceeds the bounds of
reasonableness, the suspect is then afforded the right to resist an unlawful
detention.
       In analyzing how these two principles interact, People v. Adams (2009)
176 Cal.App.4th 946 (Adams) is illustrative. Adams considered how a
citizen’s arrest interacts with a claim of self-defense. (Id. at 951‒955.)
Although the shopkeeper’s privilege to detain and a citizen’s power to arrest
are different, the underlying principle is analogous and can reasonably be
extended to this case:
             “ ‘When a . . . private citizen employs reasonable force to
             make an arrest, the arrestee is obliged not to resist, and
             has no right of [self-defense] against such force.
                                           7
         [Citations.] On the other hand, the use of unreasonable or
         excessive force to make an arrest constitutes a public
         offense. [Citation.] And all persons have a right to prevent
         injury to themselves by resisting a public offense
         (Pen. Code, § 692). Moreover, [‘]a person who uses
         reasonable force to protect himself [. . .] against the use of
         [. . .] excessive force in making an arrest is not guilty of any
         crime.[’] [Citation.] [¶] The right to resist excessive force
         used to make an arrest is an application of the law of self-
         defense. [Citation.]’ ” (Adams, at pp. 952–953.)

In other words, a merchant has a legal privilege to detain someone suspected
of stealing and the supposed thief has no right to resist, so long as the force
employed by the merchant remains reasonable. But if the “defendant
reasonably believe[s] that [the merchant] [is] about to . . . use excessive force,
defendant ha[s] a right to defend [themself or others].” (Id. at p. 953, italics
added.) These same principles apply to the defense of another subjected to
unreasonable force employed by a merchant.

B.    The Trial Court’s Finding
      Sienna argues that the trial court did not make “at least an implicit
‘finding that she did not act in reasonable defense of another’ ” because it
determined that the owner “had a legal right to detain at least Richard.” In
essence, she is suggesting that because the court determined the owner had a
“legal right to detain at least Richard,” it did not consider Sienna’s defense-of-
others argument as it viewed her as having no legal right to resist Richard’s
detention. (See Adams, supra, 176 Cal.App.4th 946.) She suggests that the
court’s “failure to carefully consider whether [the owner’s] actions exceeded
the limits of the shopkeeper’s privilege” precluded her from receiving a full
evaluation of her defense, and this error “may well have been decisive.”



                                         8
      We read the record differently. The court did not rest its analysis of the
defense-of-others claim on the shopkeeper’s privilege, but rather made an
independent factual finding that the “strike from Sienna to [the owner] was

retaliatory and not in self-defense and completely escalated the situation.”5
(Italics added.) Properly read, the record does not indicate that the court
failed to adequately consider the applicable standard for the shopkeeper’s
privilege, but rather, that it decided Sienna’s self-defense and related claims
on the merits, and then added a passing comment articulating a general

principle of law.6 The parties each presented their own view of the case—the
People claimed Sienna’s actions of leaving and then coming back in and
throwing the first blow were inconsistent with defense of anyone. Although
the defense offered a different view of the facts, the court accepted the
People’s characterization.
      As an appellate court, we are bound by the applicable standard of
review. Here, “the relevant question is whether, after viewing the evidence
in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.”
(Jackson v. Virginia (1979) 443 U.S. 307, 319.) Substantial evidence is
“evidence which is reasonable, credible, and of solid value.” (People v.
Johnson (1980) 26 Cal.3d 557, 578.) “ ‘ “ ‘If the circumstances reasonably
justify the trier of fact’s findings, the opinion of the reviewing court that the



5     We interpret this to include defense of others, namely, Richard.
6     After its true finding, the court made a brief comment about the owner
having a legal right to detain Richard. We do not read this comment to
indicate that the court made any finding as to whether the force used was
reasonable.
                                         9
circumstances might also be reasonably reconciled with a contrary finding
does not warrant a reversal of the judgment.’ ” ’ ” (People v. Valdez (2004) 32
Cal.4th 73, 104.)
      Here, there is substantial evidence to support the trial court’s finding.
Sienna left the store, came back in, and separated Richard from the owner.
She then stepped forward to strike the owner several seconds later. This is
substantial evidence from which a reasonable trier of fact could have
concluded Sienna was not defending Richard, but instead was escalating the

situation. That the evidence might have supported a different finding7 does
not permit us to reach a different conclusion.
      Viewing the evidence in the light most favorable to the judgment
below—as we must—the trial court’s conclusion that Sienna was not acting in
defense of Richard when she struck the owner is sufficiently supported by the
evidence in the record.




7      For example, the court reviewed the surveillance video and
immediately before the strike, the owner appeared to say something in a
raised voice. It is unclear what exactly the owner said, and in the transcript
of the video the comment is noted as “[u]nintelligible.” However, Bailey is
noted as saying, “Please stop. Leave her [. . . .]” In her testimony, Bailey
suggested he threatened that “he was going to kill our whole family.” The
trial court ultimately rejected the claim that Sienna was acting in defense of
Richard or herself.
                                       10
                             DISPOSITION
     The judgment is affirmed.



                                           DATO, J.

WE CONCUR:



O’ROURKE, Acting P. J.



AARON, J.




                                 11